Name: Commission Regulation (EC) No 2683/1999 of 17 December 1999 amending Regulation (EC) No 1524/98 laying down detailed rules for the application of the specific measures adopted in respect of fruit and vegetables, plants and flowers for the benefit of the French overseas departments and determining the forecast supply balance for 2000
 Type: Regulation
 Subject Matter: economic policy;  agricultural activity;  trade;  plant product;  overseas countries and territories
 Date Published: nan

 Avis juridique important|31999R2683Commission Regulation (EC) No 2683/1999 of 17 December 1999 amending Regulation (EC) No 1524/98 laying down detailed rules for the application of the specific measures adopted in respect of fruit and vegetables, plants and flowers for the benefit of the French overseas departments and determining the forecast supply balance for 2000 Official Journal L 326 , 18/12/1999 P. 0022 - 0023COMMISSION REGULATION (EC) No 2683/1999of 17 December 1999amending Regulation (EC) No 1524/98 laying down detailed rules for the application of the specific measures adopted in respect of fruit and vegetables, plants and flowers for the benefit of the French overseas departments and determining the forecast supply balance for 2000THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 3763/91 of 16 December 1991 on introducing specific measures in respect of certain agricultural products for the benefit of the French overseas departments(1), as last amended by Regulation (EC) No 1257/1999(2), and in particular Article 2(6) thereof,Whereas:(1) Common detailed rules for implementing the specific measures for the supply of certain agricultural products to the French overseas departments are laid down in Commission Regulation (EEC) No 131/92(3), as last amended by Regulation (EC) No 1736/96(4) and the additional detailed rules for applying the arrangements for the supply of processed fruit and vegetables and the forecast balance determining the quantities eligible for the specific supply arrangements for the period 1 July to 31 December 1999 are laid down in Commission Regulation (EC) No 1524/98(5), as last amended by Regulation (EC) No 1124/1999(6).(2) The quantities of products eligible for the specific supply balance are determined by means of forecast balances established periodically and subject to revision on the basis of essential market requirements in the French overseas departments and taking account of local production and traditional trade flows. A forecast supply balance for 2000 is accordingly established in the Annex hereto.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1Part A of Annex I to Regulation (EC) No 1524/98 is replaced by the Annex to this Regulation.Article 2This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 356, 24.12.1991, p. 1.(2) OJ L 160, 26.6.1999, p. 80.(3) OJ L 15, 22.1.1992, p. 13.(4) OJ L 225, 6.9.1996, p. 3.(5) OJ L 201, 17.7.1998, p. 29.(6) OJ L 135, 29.5.1999, p. 39.ANNEX"Part A: Forecast supply balance for processed fruit and vegetables for the French overseas departments for 2000>TABLE>"